On Behearing.
TYSON, J.
The jurisdiction of the court, in the opinion, is rested upon the fact that the property cannot *654be partitioned in kind because, it cannot be allotted under the statute (section 3169), on account of the shares of the respective tenants in common being unequal, instead of upon the nece»ssai\y averment contained in the petition that it cannot be equitably divided. — -Section 3178 of the (lode of 1896. That'this is a jurisdictional averment not only appears from the plain language of the statute, but is also thoroughly settled by a number of our decisions. — Fennell v. Tucker, 49 Ala. 453; Morgan v. Farned, 83 Ala. 367, 370, 3 South. 798; Inman r,. Pro at, 90 Ala. 3(52, 364, 7 South. 842. It is scarcely necessary to say that this averment must be proven, and, i f not proven, the petition should have been dismissed, as was done. ,
The fact of equitable, division of the property in specie» cannot be» de»te»rmined upon the efficiency or inefficic»ncy of the mode, of allotment provided by section 3169 of the» Code», but must be ehitermined upon the answc»r to the», question whe»,flier it can be equitably dividend in kind by the probate or chancery court. If it can be so (‘.([uitably partitioned in either jurisdiction, and the remedy by allotnmnt is ineffectual to that end, in the probate cemrt, the chance*ry e*ourt. can and does afford the remedy, and the party desiring the» division shoulel proceed in that court. On the othe»r lian el, if it cannot be (equitably partitioned in kind, then edther jurisdiction may be resorted to for a sale. At all events, whether a partition in kind or for sale, is sought in the probate court, the decree on final hearing is conclusive until reversed on appe»al, e»xeluding the-jurisdiction of the other tribunal unless there is,some special equitable ground for the interposition of equity. — Morrison v. Morrison, 105 Ala. 637, 17 South. 109. Roth tribunals, it is nee»dless to say, derive tlmir jurisdiction to sell property for partition under the statute's, and, while concurrent-, the tribunal first acquiring jurisdiction is exclusive. — Marshall v. Marshall, 86 Ala. 383, 5 South. 475. There therefore need be felt no such apprehension as expressed in the opinion of Justice Simpson.
The decree appealed from is affirmed.
All the .Justices concur, except Simpson, J., who adheres to his original opinion.